DETAILED ACTION
This action is responsive to the Application filed on 02/25/2020. Claims 1-20 are pending in the case.  Claims 1, 12 and 20 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 for the following reasons

Regarding Claim 1
Under step 1, the claim is directed to a method for generating a machine learning pipeline, which is directed to a process, one of the statutory categories. The claim recites limitations which are considered abstract ideas.
Under Step 2A Prong 1,the following limitations correspond to an evaluation performed in the human mind. “generating, from a plurality of ML pipeline primitives, a plurality of ML pipelines each associated with a respective ML pipeline configuration”, “accessing a dataset comprising data suitable for evaluating respective performances of the plurality of ML pipelines;“, “selecting a sub-set of ML pipelines from the plurality of ML pipelines, the selecting being based on a first set of the data, the first set being a first sub-set of the data and defining a first volume of data, a number of ML pipelines from the sub-set of ML pipelines being less than a number of ML pipelines from the plurality of ML pipelines”, “d) evolving the sub-set of ML pipelines to generate evolved ML pipelines;”, “selecting a sub-set of evolved ML pipelines from the evolved ML pipelines, the selecting being based on a second set of the data, the second set being a second sub-set of the data and defining a second volume of data, the second volume being larger than the first volume, a number of ML pipelines from the sub-set of evolved ML pipelines being less than a number of ML pipelines from the evolved ML pipelines;”, “and (f) iterating (d) to (e) until determination is made that iterating (d) to (e) is to be stopped.“. In the context of the claims generating, accessing, evolving and selecting are all processes which can be performed in the mind. For example a set of pipelines can be initialized or generated by a mere determination of parameters associated with the pipeline. Further they can be evaluated according to certain data properties and can be modified or evolved by making a determination in the human mind for their new configuration, this determination can also be refined via additional selection or determination. Further this process can be repeated and still be considered an activity performed in the mind.
Furthermore under step 2A Prong 2 and 2B the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“a computer implemented method”) See MPEP 2106.05(f). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 2
The claim is directed to a process. The claim recites the following limitations “wherein the determination that iterating (d) to (e) is to be stopped is based on at least one of the number of ML pipelines from the sub-set of evolved ML pipelines being equal to one (1), performances of the ML pipelines from the sub-set of evolved ML pipelines being equal or superior to a performance threshold required for operations of the datacenter, an amount of time being exceeded or an amount of processing resources being used..” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 3
The claim is directed to a process. The claim recites the following limitations “wherein the number of ML pipelines from the sub-set of evolved ML pipelines is half the number of ML pipelines from the evolved ML pipelines and the second volume is twice the first volume.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 4
The claim is directed to a process. The claim recites the following limitations “wherein evolving the sub-set of ML pipelines to generate evolved ML pipelines comprises one of applying a mutation, applying a crossover or applying a cloning to each ML pipelines of the sub-set of ML pipelines.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 5
The claim is directed to a process. The claim recites the following limitations “wherein a probability that a mutation is applied is 90% and a probability that a crossover is applied is 10%.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 6
The claim is directed to a process. The claim recites the following limitations “wherein the second sub-set of the data comprises the first sub-set of the data.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 7
The claim is directed to a process. The claim recites the following limitations “wherein the selecting a sub-set of evolved ML pipelines from the evolved ML pipelines comprises scoring each one of the ML pipelines of the evolved ML pipelines and sorting the ML pipelines of the evolved ML pipelines.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 8
The claim is directed to a process. The claim recites the following limitations “wherein the performances of the plurality of ML pipelines and the scoring are based on (1) an accuracy of a ML pipeline and (2) a complexity of the ML pipeline..” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 9
The claim is directed to a process. The claim recites the following limitations “wherein the sorting is based on one of non-dominated sorting or crowding distance sorting” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 10
The claim is directed to a process. The claim recites the following limitations “wherein the ML pipeline primitives comprise one of parameters relating to principal component analysis (PCA), parameters relating to polynomial features, parameters relating to combine features and parameters relating to a decision tree.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 11
The claim is directed to a process. The claim recites the following limitations “wherein the ML pipeline comprises one or more of a pre- processing routine, a selection of an algorithm, configuration parameters associated with the algorithm, a training routine of the algorithm on a dataset and/or a trained ML model.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 12
Under step 1, the claim is directed to a method for operating a data center based on a generated machine learning pipeline, which is directed to a process, one of the statutory categories. The claim recites limitations which are considered abstract ideas.
Under Step 2A Prong 1,the following limitations correspond to an evaluation performed in the human mind. “generating, from a plurality of ML pipeline primitives, a plurality of ML pipelines each associated with a respective ML pipeline configuration”, “accessing, from a database, data relating to operations of the data center, the data being suitable for evaluating respective performances of a plurality of ML pipelines;” , “selecting a sub-set of ML pipelines from the plurality of ML pipelines, the selecting being based on a first set of the data, the first set being a first sub-set of the data and defining a first volume of data, a number of ML pipelines from the sub-set of ML pipelines being less than a number of ML pipelines from the plurality of ML pipelines”, “d) evolving the sub-set of ML pipelines to generate evolved ML pipelines;”, “selecting a sub-set of evolved ML pipelines from the evolved ML pipelines, the selecting being based on a second set of the data, the second set being a second sub-set of the data and defining a second volume of data, the second volume being larger than the first volume, a number of ML pipelines from the sub-set of evolved ML pipelines being less than a number of ML pipelines from the evolved ML pipelines;”, “and (f) iterating (d) to (e) until determination is made that iterating (d) to (e) is to be stopped….“. In the context of the claims generating, accessing, evolving and selecting are all processes which can be performed in the mind. For example a set of pipelines can be initialized they can be evaluated by according to certain data properties, based on the data the pipelines can be manipulated or evolved, and further refined via additional selection. Further this process can be repeated and still be considered an activity performed in the mind.
Furthermore under step 2A Prong 2 and 2B the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“a computer implemented method”) See MPEP 2106.05(f). Additionally the additional element “operating, by an operation monitoring system of the data center, at least one of the ML pipelines from the sub-set of evolved ML pipelines.” Amounts to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Claim 13 is rejected for the reasons set forth in claim 3 in connection with claim 12
Claim 14 is rejected for the reasons set forth in claim 5 in connection with claim 12
Claim 15 is rejected for the reasons set forth in claim 6 in connection with claim 12
Claim 16 is rejected for the reasons set forth in claim 7 in connection with claim 12
Claim 17 is rejected for the reasons set forth in claim 8 in connection with claim 12
Claim 18 is rejected for the reasons set forth in claim 9 in connection with claim 12
Claim 19 is rejected for the reasons set forth in claim 10 in connection with claim 12

Regarding Claim 20
Under step 1, the claim is directed to a method for operating a data center based on a generated machine learning pipeline, which is directed to a process, one of the statutory categories. The claim recites limitations which are considered abstract ideas.
Under Step 2A Prong 1,the following limitations correspond to an evaluation performed in the human mind. “generating, from a plurality of ML pipeline primitives, a plurality of ML pipelines each associated with a respective ML pipeline configuration”, “accessing a dataset comprising data suitable for evaluating respective performances of the plurality of ML pipelines;” , “selecting a sub-set of ML pipelines from the plurality of ML pipelines, the selecting being based on a first set of the data, the first set being a first sub-set of the data and defining a first volume of data, a number of ML pipelines from the sub-set of ML pipelines being less than a number of ML pipelines from the plurality of ML pipelines”, “d) evolving the sub-set of ML pipelines to generate evolved ML pipelines;”, “selecting a sub-set of evolved ML pipelines from the evolved ML pipelines, the selecting being based on a second set of the data, the second set being a second sub-set of the data and defining a second volume of data, the second volume being larger than the first volume, a number of ML pipelines from the sub-set of evolved ML pipelines being less than a number of ML pipelines from the evolved ML pipelines;”, “and (f) iterating (d) to (e) until determination is made that iterating (d) to (e) is to be stopped….“. In the context of the claims generating, accessing, evolving and selecting are all processes which can be performed in the mind. For example a set of pipelines can be initialized they can be evaluated by according to certain data properties, based on the data the pipelines can be manipulated or evolved, and further refined via additional selection. Further this process can be repeated and still be considered an activity performed in the mind.
Furthermore under step 2A Prong 2 and 2B the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“a computer implemented method”, “A computer-implemented system for generating a machine learning (ML) pipeline, the system comprising: a processor; a non-transitory computer-readable medium, the non-transitory computer-readable medium comprising control logic which, upon execution by the processor, causes”) See MPEP 2106.05(f). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recites the limitation "wherein the performance”.  It is unclear which of the plurality of performances discussed in claim 1 and 12 that is being referred to by this limitation.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Qi et al “DarwinML: A Graph-based Evolutionary Algorithm for Automated Machine Learning” hereinafter Qi, further in view of Gijsbers, P. “Automatic construction of machine learning pipelines” hereinafter Gijsbers.

Regarding claim 1
 Qi teaches, A computer-implemented method for generating a machine learning (ML) pipeline, the method comprising: (pg 3 Section IV “ Our goal is to find the architecture that performs best on a given ML task”) (a) generating, from a plurality of ML pipeline primitives, a plurality of ML pipelines each associated with a respective ML pipeline configuration (pg 3 Section IVA ¶02 “in initialization the first generation is build up by individuals according to the convention in EA, generated by the random operation” Section IVB ¶01 “on: The random operation is designed to randomly sample individuals in the configuration or searching space. The pseudo code of the random operation is shown in Algorithm 1. In the algorithm, K and D are the numbers of vertices and layers of the DAG to be generated as an individual” individuals corresponding to ML pipelines are generated based on randomly assigned primitives, these being the number of vertices, layers, and size of layers. A plurality of individuals are generated in the initialization stage.) (b) accessing a dataset comprising data suitable for evaluating respective performances of the plurality of ML pipelines ( pg 6 Section A ¶01-03 “DarwinML was tested on the same datasets used in Autostacker [15], where 15 datasets were selected from PMLB… On each dataset, DarwinML were repeated 10 times with random initialization” Figure 6 Caption” Fig. 6: The scatter plot shows the performance evolution when architectures is searched” the performance is measured using a variety of datasets comprising instances features and classes for evaluating performance. As shown in Figure 6 the performance is evaluated for each generation.) (c) selecting a sub-set of ML pipelines from the plurality of ML pipelines, …, a number of ML pipelines from the sub-set of ML pipelines being less than a number of ML pipelines from the plurality of ML pipelines  (d) evolving the sub-set of ML pipelines to generate evolved ML pipelines (pg 3 Section IVA ¶02, Also Algorithm 5 and Figure 2 “In In the second generations, individuals evolve by applying all four operations. Firstly, the keep best operator is applied to get top 15% best individual set from first generation” before evolving tournament selection is applied to the first generation to select the top performing individuals, the top performers are a subset of the original set. 
    PNG
    media_image1.png
    186
    757
    media_image1.png
    Greyscale
 As shown in the outlined graphs on the first generation,  tournament selection selects a subset before evolving the set.) (e) selecting a sub-set of evolved ML pipelines from the evolved ML pipelines, …, a number of ML pipelines from the sub-set of evolved ML pipelines being less than a number of ML pipelines from the evolved ML pipelines and (f) iterating (d) to (e) until determination is made that iterating (d) to (e) is to be stopped. (pg 3 Section IVA ¶02-¶05 “In the second generations, individuals evolve by applying all four operations. Firstly, the keep best operator is applied to get top 15% best individual set from first generation. Then, tournament selection[35] picks the top model from a randomly chosen sub-group in previous generation and keep best…The evolution stops when a predefined duration or number of population has been reached. The final output is the individual with the highest fit” again for each subsequent generation the keep best operator is applied to select a smaller subset of models, this process is iterated until a predetermined population is reached or a predetermined duration is reached.)
Qi does not explicitly teach, the selecting being based on a first set of the data, the first set being a first sub-set of the data and defining a first volume of data… the selecting being based on a second set of the data, the second set being a second sub-set of the data and defining a second volume of data, the second volume being larger than the first volume
Gijsbers however when addressing the use of genetic algorithms for model selection teaches, the selecting being based on a first set of the data, the first set being a first sub-set of the data and defining a first volume of data… the selecting being based on a second set of the data, the second set being a second sub-set of the data and defining a second volume of data, the second volume being larger than the first volume (Section 3.1 pg 23 ¶01 “This chapter describes the research done to improve TPOT by evaluating pipelines on subsets of the data to discard bad pipelines early on” Section 3.1.1 pg 24 ¶01-02 “individuals are segregated into layers…At each layer, individuals will be evaluated on a subset of different size. The layers are ordered, such that in the first layer the subset used to evaluate the individuals is the smallest, and every layer above that will increase the subset size” pipelines or individuals of subsequent layers or generations are evaluated with increasing large subset. Therefore the first volume used to evaluate a first layer selection is smaller than each subsequent data volume. As identified previously in selection algorithms like TPOT a selection occurs for each generations based on the models performance on a data set, here the data volume increases for each generation evaluated.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model selection system of Qi with the improved model selection system which increases the data volume size for each iterative selection disclosed by Gijsbers . One would have been motivated to make such a combination to “to find pipelines of similar quality in much less time, making the tool more accessible and practical by requiring less computational time” (pg 23 Section 3.1 Gijsbers)

Regarding claim 2
 Qi/Gijsbers teaches claim 1
Further Qi teaches, wherein the determination that iterating (d) to (e) is to be stopped is based on at least one of the number of ML pipelines from the sub-set of evolved ML pipelines being equal to one (1), performances of the ML pipelines from the sub-set of evolved ML pipelines being equal or superior to a performance threshold required for operations of the datacenter, an amount of time being exceeded or an amount of processing resources being used.(pg 3 Section IVA ¶05 “The evolution stops when a predefined duration or number of population has been reached. The final output is the individual with the highest fit” The algorithm stops when a final output pipeline is discovered or when an amount of time is exceeded.)

Regarding claim 3
 Qi/Gijsbers teaches claim 1
Further Gijsbers teaches, wherein the number of ML pipelines from the sub-set of evolved ML pipelines is half the number of ML pipelines from the evolved ML pipelines and the second volume is twice the first volume (pg 25 Section 3.1.2 ¶02 “Let the dataset contain N instances, then the final layer will always train on the entire dataset, and each subsequent layer will use half of the data the layer above did. In this study, the number of layers used is 4, for every dataset. The respective sample sizes used at each layer are thus N/8, N/4, N/2 and N. We use the term higher layer loosely to denote layers which sample more of the entire dataset” pg 27 and pg 28 LayeredEA “First, a new population is created from the individuals evaluated during the last generation in the same layer, by performing mutation and cross-over… Then, every g generations, the best individuals from each layer get passed to the next one. In our configuration we chose to transfer half of the layer’s population” examiner notes that after each evolution stage, half of the pipelines are selected. This is also shown in Figure 3.1, where the top k, or top half, of the evolved pipelines are transferred to the next layer.)
Qi and Gijsbers are combined for the reasons set forth in claim 1

Regarding claim 4
Qi/Gijsbers teaches claim 1
Further Qi teaches, wherein evolving the sub-set of ML pipelines to generate evolved ML pipelines comprises one of applying a mutation, applying a crossover or applying a cloning to each ML pipelines of the sub-set of ML pipelines. ( pg 3 Section IVB ¶02-05 “ Three mutation operations are designed to provide flexible way to vary individual architectures for the purpose of traversing to better individuals… vertex mutation…edge mutation…layer mutation” pg4 ¶02 “Heredity operation is an enhancement on dealing with local structures. This operation provides an opportunity for an individual to replace a bad layer with a good one” examiner notes the art describes several types of mutation operations as well as a heredity operation, the described heredity operation is equivalent to cross over because the best characteristics of one structure is pulled from or crossed over to generate a change or evolution to the individual.)


Regarding claim 6
Qi/Gijsbers teaches claim 1
Further Gijsbers teaches, wherein the second sub-set of the data comprises the first sub-set of the data (Section 3.1.2 ¶02 “The subset is created by stratified uniform random sampling without replacement, and pipelines will be evaluated on this subset… Let the dataset contain N instances, then the final layer will always train on the entire dataset, and each subsequent layer will use half of the data the layer above did.” The second subset of the data and the first sub-set of the data come from the same original Dataset which is sampled from, thus the second subset comprises attributes also present in the first sub set of the data.)
Qi and Gijsbers are combined for the reasons set forth in claim 1

Regarding claim 7
Qi/Gijsbers teaches claim 1
Further Gijsbers teaches, wherein the selecting a sub-set of evolved ML pipelines from the evolved ML pipelines comprises scoring each one of the ML pipelines of the evolved ML pipelines and sorting the ML pipelines of the evolved ML pipelines. (pg 33 “Finally, to decide which individuals of a generation can propagate to the next, a selection procedure needs to be chosen” evolutionary algorithms need to perform a selection procedure. “A common one is proportional selection, where the probability of an individual creating offspring for the next generation is proportional to its fitness. models are scored or assessed according to fitness, “some schemes deterministically put the best individual(s) in the next generation. This is also called elitism” elitism means that the best scoring individuals must be ranked relative to others, thus a system which uses elitism selects based on a sorted scores.) pg 40 “Because the evolutionary algorithm performs pipeline selection based on the ranking of the algorithms, rather than the value of the score metric,”)
Qi and Gijsbers are combined for the reasons set forth in claim 1

Regarding claim 8
Qi/Gijsbers teaches claim 7
Further Gijsbers when addressing accessing performance of ML pipelines teaches, wherein the performances of the plurality of ML pipelines and the scoring are based on (1) an accuracy of a ML pipeline and (2) a complexity of the ML pipeline ( pg 21 last paragraph “The goal of TPOT is to not only find a pipeline which has good accuracy, but also to keep the total size of the pipeline as small as possible…It finds the Pareto fronts of the trade-off between performance and pipeline length” pipeline length is the complexity and performance corresponds to accuracy. Function 4 of algorithm 2 on pg 27 also eludes to this process “Returns the k best individuals of the population, by constructing a pareto-front based on the accuracy-pipeline complexity trade-of”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the performance assessment of ML models discussed by Qi with the performance assessment and model selection methods disclosed by Gijsbers . One would have been motivated to make such a combination because performing such performance evaluation that select for “less-complex pipelines will also generalize better” (Gijsbers pg 21) is desirable for algorithms such as described by Qi. As Qi mentions that generalized models would be valuable for large scale data sets. “In the future, we plan to generalize the approach to neural architecture search by extending the ML models with building blocks of neural networks to get better performance on large scale datasets” (pg 7 Qi)


Regarding claim 9
Qi/Gijsbers teaches claim 7
Further Gijsbers teaches, wherein the sorting is based on one of non-dominated sorting or crowding distance sorting. (Pg 37 “the selection procedure of the multi objective genetic algorithm Non-dominated Sorting Genetic Algorithm II…It finds the Pareto fronts of the trade-off between performance and pipeline length,… Moreover, it also considers a crowding distance for individuals in the Pareto front, so that it will aim to select individuals spaced out along the Pareto front”)
Qi and Gijsbers are combined for the reasons set forth in claim 1


Regarding claim 10
Qi/Gijsbers teaches claim 1
Further Gijsbers teaches, wherein the ML pipeline primitives comprise one of parameters relating to principal component analysis (PCA), parameters relating to polynomial features, parameters relating to combine features and parameters relating to a decision tree (Section 2.4.2 “To make this possible, individuals are represented as tree-like structures, where each internal node in the tree is a primitive (also called function), and each leaf is a terminal…In the case of TPOT, the primitives are various algorithms, from preprocessing to machine learning algorithms, the terminals are then variables such as (preprocessed) datasets or hyperparameters…At the root of the tree is the machine learning algorithm which is able to do the final prediction to a classification or regression problem”)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the primitive initialization of ML models discussed by Qi with the tree based primitives disclosed by Gijsbers . One would have been motivated to make such a combination because tree based methods allow an algorithm to determine the complexity of the pipeline by accessing the length of the pipeline. Gijsbers notes that “less-complex pipelines will also generalize better” (Gijsbers pg 21) and further Qi mentions that generalized models would be valuable for large scale data sets. “In the future, we plan to generalize the approach to neural architecture search by extending the ML models with building blocks of neural networks to get better performance on large scale datasets” (pg 7 Qi)


Regarding claim 11
Qi/Gijsbers teaches claim 1
Further Gijsbers teaches, wherein the ML pipeline comprises one or more of a pre- processing routine, a selection of an algorithm, configuration parameters associated with the algorithm, a training routine of the algorithm on a dataset and/or a trained ML model ( Figure 2.6 pg 21 depicts an example pipeline contains at least per-processing routine and selection of algorithm
    PNG
    media_image2.png
    474
    925
    media_image2.png
    Greyscale
)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hyperparameters selected to optimize as discussed by Qi with the broader set of hyperparameters including a the algorithm selection disclosed by Gijsbers . One would have been motivated to make such a combination because it allows for the algorithm to search a broader set of possible configurations. “In the future, we plan to generalize the approach to neural architecture search by extending the ML models with building blocks of neural networks to get better performance on large scale datasets” (pg 7 Qi)


Regarding claim 20
Qi/Gijsbers teaches the limitations of claim 1 commonly recited in claim 20
Further Qi teaches, A computer-implemented system for generating a machine learning (ML) pipeline, the system comprising: a processor; a non-transitory computer-readable medium, the non-transitory computer-readable medium comprising control logic which, upon execution by the processor, causes: ( pg 6 Section A ¶01 Table 1 “DarwinML was tested on the same datasets used in Autostacker… , where 15 datasets were selected from PMLB …. PMLB is a benchmark dataset that include hundreds of public datasets which mainly resources from OpenML” As shown in Table 1 the methods disclosed we implemented using data sets comprising several thousands of instances which were performed on a generic computing device containing non-transitory memory and control logic executed by a processor)

Claim(s) 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Qi/Gijbers, further in view of Tuson et al. “Cost Based Operator Rate Adaptation: An Investigation” hereinafter Tuson, further in view of Mohammed et al US Document ID US 20150170052 A1 hereinafter Mohammed.

Regarding claim 5
 Qi/Gijsbers teaches claim 1
Qi/Gijsbers does not explicitly teach, wherein a probability that a mutation is applied is 90% and a probability that a crossover is applied is 10%
Tuson however when discussing determination of crossover and mutation probabilities in a genetic algorithm teaches, wherein a probability that a crossover is applied is 10% (pg 463 Section 4.1 “The effect of varying crossover probability on a genetic algorithm with fixed operator probabilities was investigated. An exhaustive search was made of the operator probabilities: a GA was run for crossover probabilities 0.05 to 0.95 with steps of 0.05 (mutation was applied otherwise).” The GA algorithm is able to be run with crossover probability in the range of .05-.95.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model selection system of Qi/Gijsbers to implement a fixed crossover rate of during evolution as disclosed by Tuson. One would have been motivated to make such a combination to discover “The effect of varying crossover probability on a genetic algorithm with fixed operator probabilities” and to “give some indication of how hard the GA is to tune” (Section 4.1 Tuson pg 463)
Qi/Gijsbers/Tuson does not explicitly teach, wherein a probability that a mutation is 90%
Mohammed however when discussing determination of crossover and mutation probabilities in a genetic algorithm teaches, wherein a probability that a mutation is 90% (¶0073 “FIG. 6 (b) shows the resource profile of a conventional early-start schedule and the proposed GA based schedule… and the mutation percentage is 90%.”) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify genetic algorithm used in Qi/Gijsbers/Tuson to implement a high mutation evolution percentage as disclosed in Mohammed. One would have been motivated to make such a combination to discover to enforce greater randomization to avoid local minima as noted in Mohammed “The purpose of mutation in GAs is to allow the algorithm to avoid local minima by preventing the population of chromosomes from becoming too similar to each other, thus slowing or even stopping evolution” (Mohammed ¶0020)

Claim(s) 12-13 and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Qi/Gijbers, further in view of Su “Real-time big data analytics for hard disk drive predictive maintenance” hereinafter Su.

Regarding claim 12
Qi/Gijsbers teaches the limitations of claim 1 commonly recited in claim 12
Qi/Gijbers does not explicitly teach, A computer-implemented method for operating a data center, the operating comprising executing predictive maintenance of the data center or network monitoring of the data center, the operating being based on a generated machine learning (ML) pipeline, the method comprising: (a) accessing, from a database, data relating to operations of the data center, the data being suitable for evaluating respective performances of a plurality of ML pipelines;  (g) operating, by an operation monitoring system of the data center, at least one of the ML pipelines from the sub-set of evolved ML pipelines.
Qi/Gijbers is combined for the reasons set forth in the rejection of claim 1
Su however when addressing using a machine learning model for processing data center data for predictive maintenance teaches, A computer-implemented method for operating a data center, the operating comprising executing predictive maintenance of the data center or network monitoring of the data center, the operating being based on a generated machine learning (ML) pipeline, the method comprising: … and (g) operating, by an operation monitoring system of the data center, at least one of the ML pipelines from the sub-set of evolved ML pipelines. (Section 2 pg 95 “In this paper, we illustrate a predictive analytics system (HDPass) based on Random Forest for HDD failure” data center hard drive data is analyzed by a machine learning pipeline and operated to execute predictive maintenance. The machine learning pipeline is the selected pipeline according to the methods disclosed in Qi/Gijbers) (a) accessing, from a database, data relating to operations of the data center, the data being suitable for evaluating respective performances of a plurality of ML pipelines; ( Section 1.2 pg 94 table 1 “The proposed HDPass system can learn failure patterns from historical data, allowing it to subsequently predict future break-downs of targeted devices.” Table 1 depict the results of different features for different pipelines and their accuracy for data relating to hard drive failure in the data center.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the determined machine learning pipeline of Qi/Gijbers for use on monitoring data center operations as disclosed in Su . One would have been motivated to make such a combination to because “Given their relatively high failure frequency, there is an urgent need for mechanisms to accurately predict HDD malfunction. Predictive Analytics of Big Data provides a potential solution.” (Su pg 95)

Claim 13 is rejected for the reasons set forth in claim 3 in connection with claim 12
Claim 15 is rejected for the reasons set forth in claim 6 in connection with claim 12
Claim 16 is rejected for the reasons set forth in claim 7 in connection with claim 12
Claim 17 is rejected for the reasons set forth in claim 8 in connection with claim 12
Claim 18 is rejected for the reasons set forth in claim 9 in connection with claim 12
Claim 19 is rejected for the reasons set forth in claim 10 in connection with claim 12

Claim(s) 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Qi/Gijbers/Su, further in view of Tuson et al. “Cost Based Operator Rate Adaptation: An Investigation” hereinafter Tuson, further in view of Mohammed et al US Document ID US 20150170052 A1 hereinafter Mohammed.
            Claim 14 is rejected for the reasons set forth in claim 5 in connection with claim 12 and claim 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122